Hardin, P. J.
Two principal grounds are relied upon by the appellant to secure a reversal. The first is that the plaintiffs have not shown a breach of defendant’s contract, and if so, that the damages are only nominal, and not the amount of the two certificates or policies; and, secondly, that error was committed in receiving evidence.
We think the case is brought within the decision made in the third department, in Freeman v. The National Benefit Society, (5 N. Y. State Rep., 82), and that we should follow that decision, and we, therefore, sustain the judgment of the referee. See, also, Lueders v. Hartford Life Ins. Co., 2 Abb. Nat. Dig., 789, § 131.
Judgment affirmed, with costs.
Follett and Martin, JJ., concur.